{¶ 22} I concur in judgment and opinion. I agree that Kingsland's mere presence as a passenger in the truck is not enough to conclude that he had constructive possession of any item found in the bed of the truck. See State v.Smith, Logan App. No. 8-04-40, 2005-Ohio-3233,2005 WL 1503954, ¶ 7 (evidence of mere presence in a small room where drugs were located in plain view was not sufficient to prove possession). See also State v. Hairston, Summit App. Nos. 23663 and 23680, 2008-Ohio-891, 2008 WL 583787, ¶ 11-12. Further, I agree with the majority that Kingsland's general response ("It ain't mine * * * it ain't mine") to the officer's question is not enough to reasonably conclude that he knew what was in the back of the truck. For example, one reasonable inference is that the word "it" referred to the truck, i.e., "[The truck] ain't mine * * * [The truck] ain't mine."
 {¶ 23} I write separately to discuss what an officer found stuffed between the two front seats in a box, i.e., lithium batteries (items used in the manufacture of *Page 664 
methamphetamine) and a mason jar with white residue in it (a by-product of methamphetamine manufacture). The evidence did not show that these items were in plain view or that Kingsland was conscious of their presence inside the truck. Thus, just as the evidence was insufficient to show Kingsland's possession of the items in the bed of the truck, the evidence was also insufficient to show that Kingsland possessed the items inside the truck. Consequently, I agree that insufficient evidence supports Kingsland's conviction of illegal assembly or possession of chemicals for the manufacture of drugs.
 {¶ 24} Accordingly, I concur in judgment and opinion.